Detailed Action
This communication is responsive to Patent Board Decision of 4/11/2022.

Election/Restrictions
Claims 1, 12 and 14 are allowable. Claims 5-8 and 18-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I-X, as set forth in the Office action mailed on 4/9/2019, is hereby withdrawn and claims 5-8 and 18-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...a primary side including a power stage coupled to the input source and comprising one or more power switches; a transformer comprising a primary winding coupled to the power stage, and a secondary winding; and a secondary side including: a rectifier circuit coupled to the secondary winding and configured to provide a first rectified voltage at a first rectified voltage node, a filter circuit interposed between the first rectified voltage node and an output of the switched-mode power converter, the filter circuit configured to filter the first rectified voltage, thereby providing a filtered voltage at the output, and a secondary-side controller configured to: generate control signals to control the power stage during a steady-state operational mode, so as to regulate the filtered voltage at the output; sense the first rectified voltage; detect, during the steady-state operational mode , a fault condition of the primary side, based upon the first rectified voltage sensed on the secondary side; and generate a fault indication and/or modify operation of the switched-mode power converter responsive to said detection.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 12, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...a switched-mode power converter using an isolated topology for converting power from the input power source into power for the output load, the switched-mode power converter comprising: a power stage coupled to the input source and comprising one or more power switches; a transformer comprising a primary winding coupled to the power stage, and a secondary winding; a rectifier circuit coupled to the secondary winding and configured to provide a first rectified voltage at a first rectified voltage node; a filter circuit interposed between the first rectified voltage node and an output of the switched-mode power converter, and configured to filter the first rectified 7 of 20Application Ser. No.: 16/123,364 Attorney Docket No. 1012-2203 / 2018P51175 US voltage, thereby providing a filtered voltage at the output; and a secondary-side controller configured to: generate control signals to control the power stage during a steady-state operational mode, so as to regulate the filtered voltage at the output; sense the first rectified voltage; detect, during the steady-state operational mode, a fault condition within the switched-mode power converter based upon the sensed first rectified voltage; and generate a fault indication responsive to said detection; and a secondary-side system manager configured to: input the fault indication; and responsive to determining that the fault indication indicates an unsafe operating condition or a condition likely to damage the electronic system, shut down the switched-mode power converter.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 14, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...a primary side including a power stage coupled to the input source and 8 of 20Application Ser. No.: 16/123,364 Attorney Docket No. 1012-2203 / 2018P51175 US comprising one or more power switches, a transformer comprising a primary winding coupled to the power stage and a secondary winding, and a secondary side including a rectifier circuit coupled to the secondary winding and configured to provide a first rectified voltage at a first rectified voltage node, a filter circuit interposed between the first rectified voltage node and an output of the switched-mode power converter, the method comprising: generating control signals to control the power stage during a steady-state operational mode, so as to regulate the filtered voltage at the output; sensing the first rectified voltage; detecting, during the steady-state operational mode, a fault condition of the primary side, based upon the first rectified voltage sensed on the secondary side; and generating a fault indication and/or modifying operation of the switched-mode power converter responsive to said detecting” in combination with the additionally claimed features, as are claimed by the Applicant.
	Thus, the Applicant’s claims are determined to be novel and non-obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE J MOODY/
Primary Examiner, Art Unit 2838